UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2013 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.9%) New Jersey (95.1%) Bergen County NJ BAN 0.750% 12/20/13 28,300 28,350 1 BlackRock MuniHoldings New Jersey Quality Fund, Inc. VRDP VRDO 0.270% 9/6/13 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.270% 9/6/13 LOC 25,000 25,000 Burlington County NJ BANs 0.750% 5/21/14 12,231 12,280 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.050% 9/6/13 LOC 16,535 16,535 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.050% 9/6/13 LOC 49,500 49,500 Cape May County NJ Municipal Utilities Authority Sewer Revenue 5.750% 1/1/14 3,855 3,926 Delaware River & Bay Authority New Jersey Revenue VRDO 0.040% 9/6/13 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.050% 9/6/13 LOC 30,750 30,750 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.050% 9/6/13 LOC 46,000 46,000 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.050% 9/6/13 LOC 48,615 48,615 Essex County NJ BAN 1.500% 9/26/13 20,000 20,017 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.060% 9/6/13 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.050% 9/6/13 LOC 5,400 5,400 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 1,000 1,008 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.070% 9/6/13 4,185 4,185 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.020% 9/3/13 24,700 24,700 1 Madison Borough NJ Board of Education GO TOB VRDO 0.060% 9/6/13 LOC 11,580 11,580 Mahwah Township NJ BAN 1.000% 10/11/13 7,700 7,706 Mahwah Township NJ BAN 1.000% 6/6/14 3,150 3,166 Middlesex County NJ COP 4.500% 10/15/13 1,185 1,191 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 1,360 1,363 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 2,000 2,004 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 1,500 1,503 Montville Township NJ BAN 1.000% 10/28/13 5,139 5,144 Morris County NJ GO 3.000% 2/1/14 1,000 1,012 Morris County NJ GO 5.000% 3/15/14 1,095 1,123 Morris-Union Jointure Commission New Jersey COP 5.000% 5/1/14 (Prere.) 3,675 3,824 New Jersey Building Authority BAN 1.500% 12/18/13 20,000 20,073 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.060% 9/6/13 LOC 9,600 9,600 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.060% 9/3/13 LOC 14,535 14,535 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.060% 9/3/13 LOC 4,200 4,200 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.060% 9/3/13 LOC 10,000 10,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 24,675 25,749 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.110% 9/12/13 7,155 7,155 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.050% 9/6/13 LOC 6,700 6,700 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.060% 9/6/13 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.050% 9/3/13 LOC 27,000 27,000 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.060% 9/3/13 LOC 2,400 2,400 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.070% 9/6/13 LOC 4,460 4,460 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.040% 9/6/13 LOC 10,545 10,545 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.050% 9/6/13 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Ranney School Project) VRDO 0.030% 9/6/13 LOC 21,490 21,490 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 9,105 9,105 New Jersey Economic Development Authority Revenue (United Methodist Homes) A1 6.250% 7/1/14 (Prere.) 5,800 6,194 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.010% 9/3/13 2,250 2,250 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.050% 9/3/13 11,500 11,500 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.050% 9/3/13 11,450 11,450 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.040% 9/6/13 LOC 12,925 12,925 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.060% 9/6/13 17,225 17,225 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.060% 9/6/13 23,300 23,300 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.060% 9/6/13 LOC 8,160 8,160 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.070% 9/6/13 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/14 (Prere.) 1,250 1,300 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.030% 9/6/13 LOC 14,310 14,310 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.375% 7/1/14 (Prere.) 2,500 2,603 New Jersey Environmental Infrastructure Trust Revenue 3.000% 9/1/13 3,255 3,255 1 New Jersey Environmental Infrastructure Trust Revenue TOB VRDO 0.050% 9/6/13 4,015 4,015 New Jersey GO 4.000% 6/1/14 10,735 11,039 1,2 New Jersey GO 0.376% 9/3/13 60,000 60,007 1 New Jersey GO 0.376% 9/3/13 5,000 5,001 New Jersey GO 5.000% 8/1/14 13,000 13,573 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.060% 9/6/13 LOC 26,285 26,285 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.080% 9/6/13 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.080% 9/6/13 LOC 19,000 19,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.080% 9/6/13 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.080% 9/6/13 LOC 24,550 24,550 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) VRDO 0.050% 9/6/13 LOC 16,140 16,140 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.040% 9/6/13 LOC 4,000 4,000 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.040% 9/6/13 LOC 1,500 1,500 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.050% 9/6/13 LOC 10,300 10,300 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.050% 9/3/13 LOC 17,845 17,845 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.040% 9/6/13 LOC 6,475 6,475 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.050% 9/6/13 LOC 25,600 25,600 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.060% 9/6/13 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.070% 9/6/13 5,080 5,080 New Jersey Highway Authority Revenue (Garden State Parkway) 5.500% 1/1/14 (3)(ETM) 9,800 9,972 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.070% 9/6/13 LOC 6,830 6,830 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.120% 9/6/13 4,740 4,740 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.120% 9/6/13 6,805 6,805 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.050% 9/6/13 13,005 13,005 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.050% 9/6/13 46,685 46,685 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 9/6/13 19,295 19,295 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 9/6/13 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 9/6/13 38,130 38,130 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 9/6/13 1,500 1,500 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.070% 9/6/13 10,415 10,415 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/14 (Prere.) 1,350 1,401 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 2,875 2,988 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 2,500 2,599 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 1,280 1,330 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.070% 9/6/13 LOC 5,600 5,600 New Jersey Turnpike Authority Revenue VRDO 0.030% 9/6/13 LOC 38,000 38,000 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.140% 9/6/13 LOC 38,300 38,300 Paramus Borough NJ BAN 1.000% 2/21/14 8,493 8,509 Port Authority of New York & New Jersey Revenue CP 0.110% 10/17/13 4,615 4,615 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 9/6/13 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 9/6/13 1,200 1,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 9/6/13 2,420 2,420 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 9/6/13 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.080% 9/6/13 1,900 1,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.090% 9/6/13 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.090% 9/6/13 2,700 2,700 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.110% 9/6/13 5,600 5,600 Princeton University New Jersey CP 0.060% 9/6/13 13,500 13,500 Princeton University New Jersey CP 0.060% 10/7/13 24,000 24,000 Princeton University New Jersey CP 0.150% 10/10/13 7,700 7,700 1 Rutgers State University New Jersey Revenue TOB VRDO 0.060% 9/6/13 4,000 4,000 1 Rutgers State University New Jersey Revenue TOB VRDO 0.060% 9/6/13 6,700 6,700 Rutgers State University New Jersey Revenue VRDO 0.050% 9/3/13 66,635 66,635 Secaucus NJ BAN 1.000% 1/10/14 5,892 5,904 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.040% 9/6/13 LOC 5,375 5,375 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.040% 9/6/13 LOC 13,940 13,940 Sparta Township NJ BAN 1.000% 11/1/13 6,135 6,143 Summit NJ BAN 2.000% 1/17/14 13,272 13,364 Union County NJ BAN 0.750% 6/27/14 68,000 68,322 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 9/3/13 16,695 16,695 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.020% 9/3/13 25,695 25,695 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.080% 9/6/13 14,815 14,815 Wayne Township NJ GO 1.000% 2/15/14 1,325 1,330 Puerto Rico (4.8%) Puerto Rico Highway & Transportation Authority Revenue VRDO 0.060% 9/6/13 LOC 31,635 31,635 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.060% 9/6/13 3,000 3,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.070% 9/6/13 5,495 5,495 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.080% 9/6/13 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.080% 9/6/13 5,000 5,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.090% 9/6/13 30,356 30,356 Total Tax-Exempt Municipal Bonds (Cost $1,678,509) Total Investments (99.9%) (Cost $1,678,509) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $353,809,000, representing 21.1% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. New Jersey Tax-Exempt Money Market Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
